Citation Nr: 1804510	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  13-35 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for patellofemoral syndrome of the left knee, status post meniscus repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 






INTRODUCTION

The Veteran served on active duty from May 1995 to May 1999.

Subsequent to the issuance of the July 2015 Supplemental Statement of the Case, additional evidence was associated with the claims file, for which a waiver of initial RO consideration was provided in December 2017.  


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's left knee disability has been manifested by normal extension, with flexion, at worst, to 90 degrees, without lateral instability or recurrent subluxation, but with symptomatic removal of the semilunar cartilage.

2.  The Veteran's left knee scars are not painful or unstable, have not been shown to cover an area of at least 39 square inches, and do not result in limitation of motion or loss of function.


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for a rating in excess of 10 percent for left knee patellofemoral syndrome with limitation of motion have not been met.  38 C.F.R. §§ 1155, 5107, 7104 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

2.  For the rating period on appeal, the criteria for a separate 10 percent rating, but no higher, for residuals of a left knee meniscectomy have been met.  38 C.F.R. 
§§ 1155, 5107, 7104 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability Rating Laws and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  Pain on movement, swelling, deformity, or atrophy of disuse is relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2017).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2017).

The Veteran's left knee disability has been rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, under Diagnostic Code 5259-5260 for painful motion and symptomatic residuals of semilunar cartilage.  See July 2012 rating decision.  

The relevant rating criteria include Diagnostic Code 5010, which instructs the rater to rate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003. Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  For purpose of rating disability from arthritis, the elbow is considered a major joint.  38 C.F.R. § 4.45 (f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension).  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Diagnostic Code 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.

The Veteran was afforded a VA examination in May 2012 (located in Virtual VA).  During the evaluation, the Veteran reported chronic pain, but denied flare-ups.  Range of motion was conducted on both knees.  Left knee flexion was limited to 140 degrees, with pain.  Extension was to 0 degrees, with no objective evidence of pain.  After repetitive use testing, there was no additional limitation of motion in the left knee.  There was no instability in the left knee and no evidence of recurrent patellar subluxation or dislocations.  The examiner also indicated that the Veteran had undergone a meniscectomy in April 2010 with resulting symptoms of locking.  The Veteran's left knee scars were neither painful not unstable and did not total an area greater than 39 square cm.  

In a July 2015 VA knee examination, the Veteran reported constant left knee pain and problems walking long distances; however, no flare-ups were noted.  Upon range of motion testing, flexion was limited to 110 degrees.  Pain was noted on examination during flexion, but the examiner indicated that it did not result in functional loss.  Extension was to 0 degrees.  There was also evidence of pain with weight-bearing and localized tenderness to the joint.  Repetitive use testing did not additionally limit function or range of motion.  The examiner also indicated that there was no ankylosis of the left knee and no history of joint instability or recurrent effusion.  

The evidence also includes an April 2016 VA examination.  The Veteran denied any flare-ups associated with the left knee.  Upon range of motion testing, flexion was limited to 90 degrees with no pain.  Extension was to 0 degrees.  Repetitive use testing did not additionally limit function or range of motion.  The examiner also indicated that there was no ankylosis of the left knee and no history of joint instability or recurrent effusion.  Residuals of the Veteran's left knee meniscectomy included pain.  An MRI of the left knee in April 2016 also revealed small joint effusion and a probable chronic partial ACL injury; however, there was no acute ACL injury.

The Veteran was afforded another VA knee examination in May 2016.  During the evaluation, the Veteran reported continued left knee pain with some instability.  He indicated that he wore a brace occasionally.  Flare-ups were noted to include dull pain and an inability to run and increased pain with climbing.  Range of motion testing indicated full range of motion of the left knee (from 0 to 140 degrees).  Pain was noted in flexion, but there was no evidence of pain on weight-bearing.  Repetitive use testing did not additionally limit function or range of motion.  There was no instability of the left knee.  Residuals of the Veteran's left knee meniscectomy included pain.  

Upon review of the evidence of record, the Board finds that the Veteran's left knee disability warrants a 10 percent rating for painful limitation of motion in flexion.  Notably, the VA examinations discussed above showed no evidence of arthritis in the left knee.  Therefore, evaluation under Diagnostic Codes 5003 or 5010 is inappropriate.  However, the record does reflect that the Veteran often experienced painful motion on examination.  The provisions of 38 C.F.R. § 4.59 (2017), which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The VA examinations discussed above indicated that the Veteran had pain on range of motion testing in flexion in the left knee.  He also reported increased pain with prolonged walking and climbing.  Under Burton, even if there is no arthritis, but there is functional impairment due to painful motion, a minimum 10 percent rating is warranted.  Thus, due to the Veteran's painful motion in his left knee, a 10 percent rating is warranted for limitation of motion under DC 5260.  See VAOPGCPREC 9-98; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1 (2011); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).

The Board has considered whether the Veteran's functional loss in the left knee due to pain warrants a higher rating.  All VA examinations discussed above showed no functional loss after repetitive use testing and no additional loss of motion after repetitive use testing.  Therefore, the record does not show that the Veteran was additionally limited by pain, fatigability, incoordination, pain on movement, or weakness during flare-ups or upon repetitive use over time such that a rating in excess of 10 percent was warranted at any time during the period on appeal.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

The evidence does not show any additional function loss that would reduce knee limitation of motion such that any higher rating would be warranted.

Nonetheless, the Board finds that the Veteran's left knee disability warrants a separate 10 percent rating due to symptoms associated with his left knee meniscus condition.  As the Veteran has been shown to have meniscus repair in the left knee, the Board has considered the applicability of Diagnostic Code 5258 and 5259, which pertain to the semilunar cartilage, or meniscus.

Regarding Diagnostic Code 5259, the evidence demonstrates that the Veteran's post-operative knee is symptomatic.  VA examinations discussed above show symptoms of pain, locking, and mild effusion.  See May 2012 and April 2016 VA examination reports and MRI report.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating for the left knee is warranted under Diagnostic Code 5259 for the entire rating period on appeal.  The Board notes that the 10 percent rating assigned herein is a separate rating in addition to the currently assigned 10 percent evaluation for painful motion. 

The Board further finds that higher or separate ratings in excess of 10 percent for the Veteran's left knee disability is not warranted.  Under Diagnostic Code 5259, a 10 percent rating is the maximum assignable under Diagnostic Code 5259 for post-operative cartilage removal.

Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  The evidence demonstrates that the Veteran has a history of meniscectomy on his left knee.  As the Veteran's left meniscus has been surgically repaired and is not dislocated as contemplated under Diagnostic Code 5258, this code does not apply.
In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis of either knee.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  The evidence does not show that the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

Further, the Veteran is in receipt of a 100 percent schedular disability rating for the service-connected psychiatric disability (posttraumatic stress disorder) . Assignment of a total schedular rating does not automatically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 
38 U.S.C. § 1114 (s) (2012) by having an "additional" disability of 60 percent or more ("housebound" rate)).  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect. Under those circumstances, there was no "duplicate counting of disabilities." Bradley, 22 Vet. App. at 293.

Notwithstanding the schedular 100 percent rating assigned for the Veteran's service-connected psychiatric disorder, his other service-connected disabilities alone or together (even considering the grant of a separate 10 percent rating for the left knee disability) do not meet the criteria for the assignment of a TDIU during the time period on appeal, nor have they been shown to render him unable to secure or follow a substantially gainful occupation.  Here, to award a separate TDIU rating, in addition to the schedular 100 percent rating based on the Veteran's service-connected psychiatric disorder would result in duplicate counting of disabilities.  
38 C.F.R. § 4.14 (2017).  As such, the issue of entitlement to a TDIU is rendered moot.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the entire rating period on appeal, a rating in excess of 10 percent for left knee patellofemoral syndrome with limitation of motion is denied.

For the rating period on appeal, a separate 10 percent rating, but no higher, for residuals of a left knee meniscectomy is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


